Affirmed and Memorandum Opinion filed December 5, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00374-CR

                      RAY NORRIS RANDALL, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 959285

                 MEMORANDUM                       OPINION


      Appellant entered a plea of guilty to burglary of a habitation with intent to
commit sexual assault. The trial court deferred adjudication of guilt and placed
appellant on deferred adjudication probation for ten years with ninety days’
confinement as a condition of probation. The State subsequently filed a motion to
adjudicate appellant’s guilt alleging that he violated his probation by failing to pay
supervision fees, fines, and court costs, and committing another offense. The trial
court sentenced appellant to confinement for eighteen years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a timely
notice of appeal.

      Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
forty-five days has passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error
in the record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.
Do Not Publish — TEX. R. APP. P. 47.2(b).



                                         2